Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Don Studebaker on February 15, 2022.
The application has been amended as follows:  (amend the Abstract to be one paragraph)
There are provided an information suggestion system, an information suggestion method, a program, and a recording medium capable of suggesting, to a user, information on a product matching a hobby and the preference of the user from an image group of the user. In the information suggestion system, the information suggestion method, the program, and the recording medium, an image group acquisition unit acquires an image group of a user, and an image analysis unit detects an attribute of each image. An imaging number count unit counts an imaging number of same-attribute images, and an imaging frequency calculation unit calculates an imaging frequency of the same-attribute images. An imaging purpose estimation unit estimates an imaging purpose of the same-attribute images. A suggestion decision unit decides whether or not to suggest information on a product related to the imaging purpose of the same-attribute images to the user depending on whether the imaging number and the imaging frequency of the same-attribute images satisfy a predetermined condition, and an information suggestion unit suggests information on a product decided to be suggested to the user. 

End of Amendment.
Response to Amendment
Claims 8-9 and 17-18 stand cancelled. Claims 1 and 10 are currently amended. Claims 1-7, 10-16 and 19 are pending. 
Response to Arguments
Applicant has amended the claims to include allowable claim language noted in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn. 
In view of Examiner’s Amendment above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “an image group acquisition unit”, “an image analysis unit”, “an imaging number count unit”, “an imaging frequency calculation unit”, “an imaging purpose estimation unit”, “a suggestion decision unit”, “an information suggestion unit”,   and “a suggestion information registration unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder  “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
1-4, 6, 8-10 and 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the computer and processor of paragraph 0202-0205 as published.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Allowable Subject Matter
Claims 1-7, 10-16 and 19 allowed.
The following is an examiner’s statement of reasons for allowance: The innovation that makes claims 1 and 10 allowable is “wherein the learned model is a neural network, wherein in a case where information on an imaging number and an imaging frequency of one set of the learning same-attribute images and the imaging purpose corresponding to the imaging number and the imaging frequency of the one set of the learning same-attribute images is obtained, wherein the imaging purpose estimation unit performs change processing for changing a coefficient of each node constituting the neural network such that an output error based on an imaging purpose output in a case where the imaging number and the imaging frequency of the plurality of sets and the one set of the learning same-attribute images are input is minimized, and creates the learned model by repeatedly performing the change processing.”
Claims 2-7, 11-16 and 19 are allowed because they are dependent of claims 1 and 10, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661